Exhibit 10.4

 

AMENDED AND RESTATED SECURITY AGREEMENT

              THIS AMENDED AND RESTATED SECURITY AGREEMENT (this "Agreement") is
made as of this 30th day of September, 2003, by and between VITALSTREAM
HOLDINGS, INC. ("Parent"), a Nevada corporation, and its wholly owned
subsidiaries VITALSTREAM, INC. ("VitalStream Subsidiary"), a Delaware
corporation and VITALSTREAM BROADCASTING CORPORATION ("Broadcasting"), a Nevada
corporation (collectively, as to Parent, VitalStream Subsidiary, Broadcasting
and any of their direct and indirect Subsidiaries, "Debtor"), on the one hand,
and DOLPHIN COMMUNICATIONS PARTNERS, L.P., a Delaware limited partnership
("Secured Party"), as agent for, and representative of, the holders ("Lenders")
of the Notes (as defined below) of Parent, on the other hand.

              1.  Definitions .  The following terms used herein shall have the
following meanings. All capitalized terms not herein defined shall have the
meaning set forth in the Uniform Commercial Code as adopted in the State of New
York ("UCC"):

              "Bank Agreements" means the following agreements between Alliance
Bank and Debtor: Factoring and Security Agreement dated as of June 30, 2003,
with a credit limit of $600,000, Factoring and Security Agreement dated as of
June 30, 2003, with a credit limit of credit limit of $1,000,000, Memorandum of
Security Interest in Trademarks and Goodwill dated as of July 7, 2003 (the
"Trademark Agreement"), and other documents relative to the financing
arrangement evidenced by the foregoing agreements between Alliance Bank and
Debtor.

              "Chosen State" - New York.

              "Certificate of Designations" means the Certificate of Designation
of the Parent, setting forth, among other matters, the rights, preferences and
privileges of the Series A Preferred Stock and Series B Preferred Stock of the
Parent.

              "Collateral" - includes all of the following:

              All now owned and hereafter acquired personal property and
fixtures, and proceeds thereof, including without limitation Accounts, Deposit
Accounts, Goods, Farm Products, Instruments (including Promissory Notes),
Chattel Paper, Electronic Chattel Paper, Inventory, Equipment, Investment
Property, Documents, Letters of Credit, Letter of Credit Rights, General
Intangibles; and

              All of Debtor's present and future copyrights, whether or not
registered in the United States Copyright Office, and any and all royalties,
payments, and other amounts payable to Debtor in connection with the Copyrights,
together with all renewals and extensions of the Copyrights, the right to
recover for all past, present and future infringements of the Copyrights, and
all manuscripts, documents, writings, tapes, disks, storage media, computer
programs, software, hardware, computer databases, computer programs, source
codes, object codes and all tangible property embodying or incorporating the
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto (collectively, the "Copyrights"); and

              All of Debtor's right, title and interest in and to any and all
present and future license agreements with respect to the Copyrights; and

              All state, common law, federal and foreign trademark rights,
trademarks, service marks and trade names, and applications for registration of
such trademarks, service marks and trade names but excluding any application to
register any trademark, service mark or other mark prior to the filing under
applicable law of a verified statement of use (or the equivalent) for such
trademark, service mark or other mark if the creation of a security interest
therein or the grant of a mortgage thereon would void or invalidate such
trademark, service mark or other mark, all licenses relating to any of the
foregoing and all income and royalties with respect to any licenses (including
such marks, names and applications as described in Schedule A), whether
registered or unregistered and wherever registered, all rights to sue for past,
present or future infringement or unconsented use thereof, all rights arising
therefrom and pertaining thereto and all reissues, extensions and renewals
thereof (collectively, the "Trademarks"); and

              The entire goodwill of or associated with the businesses now or
hereafter conducted by Debtor connected with and symbolized by any of the
aforementioned properties and assets; and

              All patents and patent applications, domestic or foreign, all
licenses relating to any of the foregoing and all income and royalties with
respect to any licenses (including such patents and patent applications as
described in Schedule B), all rights to sue for past, present or future
infringement thereof, all rights arising therefrom and pertaining thereto and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof (collectively, the "Patents"); and

              All right, title and interest in and to any and all trade secrets
as that term is defined in the Uniform Trade Secret Act (the "Trade Secrets");
and

              All general intangibles and all intangible intellectual or other
similar property of Debtor of any kind or nature, associated with or arising out
of any of the aforementioned properties and assets and not otherwise described
above; and

              All books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the property described above
or otherwise helpful in the collection thereof or realization thereon; and all
Proceeds of the foregoing; and

              All proceeds of any and all of the foregoing Collateral (including
license royalties, rights to payments, accounts and proceeds of infringement
suits).

              "Dolphin Agreements" means the Exchange Agreement, the Notes, the
Guaranty, the Warrants, the Investor Rights Agreement, the Registration
Agreement, the Certificate of Designations and all other agreements and
instruments contemplated by each of the foregoing to which Debtor or any of
their Subsidiaries is a party.

              "Exchange Agreement" means that certain Securities Exchange and
Purchase Agreement dated September 30, 2003, among Parent and the purchasers
referred to therein, as amended, modified, restated, superseded or replaced from
time to time.

              "Events of Default" - See Section 6.

              "Guaranty" means that certain Amended and Restated Guaranty, dated
as of September 30, 2003, by and among Debtors and the direct and indirect
Subsidiaries of Parent, as amended, modified, restated, superseded or replaced
from time to time.

              "Investor Rights Agreement" means that certain Amended and
Restated Investor Rights Agreement, dated as of September 30, 2003, by and among
Parent and the securityholders of Parent referred to therein, as amended,
modified, restated, superseded or replaced from time to time.

              "Notes" means the Amended and Restated Notes issued in exchange
for the Initial Convertible Notes and Subsequent Notes (as each such term is
defined in the Exchange Agreement), as amended, modified, restated, superseded
or replaced from time to time, and any other promissory notes of Debtor issued
from time to time pursuant to the Exchange Agreement.

              "Obligations" - all present and future obligations owing by Debtor
to Secured Party or Lenders pursuant to the Dolphin Agreements, whether or not
for the payment of money, whether or not evidenced by any note or other
instrument, whether direct or indirect, absolute or contingent, due or to become
due, joint or several, primary or secondary, liquidated or unliquidated, secured
or unsecured, original or renewed or extended, whether arising before, during or
after the commencement of any Bankruptcy Case in which Parent is a debtor,
including but not limited to any obligations arising pursuant to letters of
credit or acceptance transactions or any other financial accommodations.

              "Parties" - Debtor and Secured Party.

              "Registration Agreement" means that certain Amended and Restated
Registration Agreement, dated as of September 30, 2003, by and among Parent and
the securityholders of Parent which are signatories thereto, as amended,
modified, restated, superseded or replaced from time to time.

              "Subsidiary" means, with respect to any person, any corporation,
limited liability company, partnership, association or other business entity of
which a majority of the total voting power of shares or equity interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that person or one or more of the other
Subsidiaries of that person or a combination thereof.

              "Warrants" means the Warrants (as such term is defined in the
Exchange Agreement) issued pursuant to the Exchange Agreement, as amended,
modified, restated, superseded or replaced from time to time, and any other
warrants of Debtor issued from time to time pursuant to the Exchange Agreement.

              2.  Security Interest.

              (a) As collateral securing the Obligations, Debtor grants to
Secured Party a continuing first priority security interest in and to the
Collateral. Secured Party's security interest in the Collateral shall be subject
to the Intercreditor Agreement dated as of July 30, 2003, as amended, between
Alliance Bank and certain affiliates of the Secured Party (the "Intercreditor
Agreement").

              (b) The relationship of the parties shall be that of a Secured
Party and a Debtor under the UCC.

              (c) Within ten (10) days following the written request of Secured
Party, Debtor shall deliver to Secured Party or a mutually agreeable (in the
reasonable good faith judgment of the Parties) third party escrow agent, source
codes for all Copyrights now owned or later acquired, and all derivatives
thereof ("Source Codes") which Source Codes shall be returned to Debtor promptly
when all Obligations are paid in full; provided, however, Debtor shall not be
required to deliver the Source Codes to Secured Party pursuant to this Section
2(c) so long as Alliance Bank retains such Source Codes as security for Debtors'
obligations to Alliance Bank pursuant to the Bank Agreements. In the event of
delivery of the Source Codes to Secured Party pursuant to this Section 2(c),
provided there is no Event of Default, Secured Party shall (i) hold the Source
Codes in confidence and take all necessary precautions within reason to protect
them (including without limitations all precautions Debtor employs with respect
to its own proprietary and confidential materials); (ii) not divulge the Source
Codes or any information derived therefrom to any third party; (iii) not make
any use whatsoever of the Source Codes (including without limitation granting
any interest or allowing any lien to be created therein); (iv) not remove or
allow the Source Codes to be removed from Debtor's premises; and (v) not copy or
reverse engineer, reverse compile or attempt to derive the composition or
underlying information of the Source Codes.

              3.  Authorization to Secured Party.

              (a) Debtor hereby irrevocably authorizes Secured Party at Debtor's
expense, to exercise at any time after an Event of Default any of the following
powers until all of the Obligations have been paid in full: (i) receive, take,
endorse, assign, deliver, accept and deposit, in the name of Debtor or Secured
Party, any and all Collateral or the proceeds thereof; (ii) take or bring, in
the name of Secured Party or Debtor, all steps, actions, suits or proceedings
deemed by Secured Party necessary or desirable to effect collection of or other
realization upon the Accounts and other Collateral; (iii) change the address for
delivery of mail to Debtor and receive and open mail addressed to Debtor; (iv)
extend the time of payment of, compromise or settle for cash, credit, return of
merchandise, and upon any terms or conditions, any and all Accounts or other
Collateral which includes a monetary obligation and discharge or release any
Account Debtor or other obligor (including filing of any public record releasing
any lien granted to Debtor by such Account Debtor), without affecting any of the
Obligations; (v) pay any sums necessary to discharge any lien or encumbrance
which is senior to Secured Party's security interest in the Collateral, which
sums shall be included as Obligations hereunder, and in connection with which
sums shall include the interest rate determined pursuant to Section 6(b) hereof,
which shall accrue and shall be due and payable; and (vi) after an Event of
Default, file in the name of Debtor or Secured Party or both (1) mechanics lien
or related notices or (2) claims under any payment bond, in connection with
goods or services sold by Debtor in connection with the improvement of realty

              (b) Debtor irrevocably authorizes Secured Party at any time and
from time to time to file any financing statements and amendments thereto, that:

              (i) indicate Secured Party has a security interest in all assets
of Debtor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC, or
as being of an equal or lesser scope or with greater detail;

              (ii) contain any other information required by Part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether Debtor is an organization, the
type of organization, and any organization identification number issued to
Debtor and, (B) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates; and

              (iii) contain a notification that Debtor has granted a negative
pledge to Secured Party, and that any subsequent lienor may be tortiously
interfering with Secured Party's rights; advise third parties that any
notification of Debtor's Account Debtors (except as Alliance Bank may be
permitted to do under the Bank Agreements) will interfere with Secured Party's
collection rights.

              (c) Debtor hereby releases and exculpates Secured Party and
Lenders and their officers, directors, shareholders, employees, designees,
agents and representatives from any liability arising from any acts taken in
good faith in accordance with any rights or authority granted under this
Agreement or in furtherance thereof whether of omission or commission, and
whether based upon any error of judgment or mistake of law or fact, except for
willful misconduct. Without limiting the generality of the foregoing, Debtor
releases Secured Party and Lenders from any claims which Debtor may now or
hereafter have arising out of Secured Party's and Lenders' endorsement and
deposit of checks issued by Debtors' customers stating that they were in full
payment of an account, but issued for less than the full amount which may have
been owed on the account.

              4.  Covenants By Debtor.

              (a) From time to time as requested by Secured Party and at
Debtor's sole expense, Secured Party or its designee shall have access, during
reasonable business hours if prior to an Event of Default and at any time if on
or after an Event of Default, to all premises where Collateral is located for
the purposes of inspecting any of the Collateral, including Debtor's books,
records, hardware and software and Debtor shall permit Secured Party or its
designee to make copies of such books and records or extracts therefrom as
Secured Party may request. If Debtor determines that Secured Party requests to
see confidential or proprietary information of Debtor, Debtor may require that
Secured Party or its agents being provided access to such information execute in
advance Debtor's standard form of confidentiality and non-disclosure agreement.
However, after an Event of Default or if Secured Party in good faith believes
that an Event of Default has occurred, Secured Party shall have the right to
disclose such confidential or proprietary information as Secured Party deems
necessary to enforce its rights and remedies. After an Event of Default and
without being charged for use by Debtor, Secured Party may use any of Debtor's
personnel, equipment, including computer equipment, programs, printed output and
computer readable media, supplies and premises for the collection of Accounts
and realization on other Collateral as Secured Party, in its sole but reasonable
discretion, deems appropriate, and provided that Debtor's business and
operations shall not be disrupted thereby. If Debtor hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to Secured
Party at Debtor's expense all financial information, books, records, work
papers, management reports and other information in their possession which is
relevant to the preservation and enforcement of rights granted to Secured Party
herein.

              (b) Debtor shall pay when due all payroll and other taxes, and
upon request shall provide proof thereof to Secured Party in such form as
Secured Party shall reasonably require.

              (c) Debtor shall not create, incur, assume or permit to exist any
lien upon or with respect to any Collateral now owned or hereafter acquired by
Debtor, except for a lien in favor of Alliance Bank pursuant to the Bank
Agreements, or liens in favor of third parties in connection with equipment
leases or purchase money liens entered into the ordinary course of business.

              (d) Debtor shall maintain insurance on all insurable property
owned or leased by Debtor in the manner, to the extent and against at least such
risks (in any event, including but not limited to fire, theft, business
interruption and natural disaster insurance) as usually maintained by owners of
similar businesses and properties in similar geographic areas. All such
insurance shall be in amounts and form and with insurance companies acceptable
to Secured Party in its sole but reasonable discretion. Debtor shall furnish to
Secured Party: (i) upon written request, any and all information concerning such
insurance carried; and (ii) as requested by Secured Party consistent with the
rights granted to Secured Party herein, lender loss payable endorsements (or
their equivalent) in favor of Secured Party. Debtor shall request that all
policies of insurance provide for not less than thirty (30) days' prior written
cancellation notice to Secured Party

              (e) Debtor shall not register any Copyright, or acquire a
registered Copyright, with the United States Copyright Office or any applicable
office as it relates to foreign copyrights (the "Copyright Office"), unless
Debtor provides Secured Party with written notice of any intent to register or
acquire any such Copyright at least seven (7) days before filing such
registration application and Debtor provides Secured Party with the actual copy
of the registration application prior to its filing with the Copyright Office.
Debtor shall then execute a copyright mortgage or such other document or
instrument as Secured Party deems reasonably necessary to perfect Secured
Party's security interest and maintain Secured Party in first position on all of
the Collateral.

              (f) Debtor shall not register or acquire any trademark, service
mark or tradename with the United States Patent and Trademark Office, or such
other office as it relates to registration of the foregoing outside of the
United States (the "Trademark Office"), unless Debtor provides Secured Party
with written notice of any intent to register or acquire any such trademark,
servicemark or tradename at least seven (7) days before filing such registration
application and Debtor provides Secured Party with the actual copy of the
registration application prior to its filing with the Trademark Office. Debtor
shall then execute a trademark mortgage or such other document or instrument as
Secured Party deems necessary to perfect Secured Party's security interest and
maintain Secured Party in first position on all of the Collateral.

              (g) Debtor shall not file any patent application with the United
States Patent and Trademark Office, or such other office as it relates to
registration of the foregoing outside of the United States (the "Patent
Office"), unless Debtor provides Secured Party with written notice of any intent
to file a patent application at least seven (7) days before such application is
filed and Debtor provides Secured Party with the actual copy of the application
prior to its filing with the Patent Office. Debtor shall then execute and a
patent mortgage or such other document or instrument as Secured Party deems
necessary to perfect Secured Party's security interest and maintain Secured
Party in first position on all of the Collateral.

              (h) Debtor shall take all commercially reasonable steps necessary
to maintain the privacy and secrecy of all of the Trade Secrets.

              (i) Debtor shall inform Secured Party of any modifications to the
Bank Agreements and provide copies to Secured Party of the foregoing.

              5.   Representations and Warranties

. Debtor represents and warrants that:



              (a) It is fully authorized to enter into this Agreement and to
perform hereunder;

              (b) This Agreement constitutes its legal, valid and binding
obligation;

              (c) It is solvent and in good standing in the state of its
organization;

              (d) Debtor has not registered any Copyright nor does it have any
application for a copyright registration with the Copyright Office;

              (e) Debtor has not registered any state, federal or foreign
trademarks, servicemarks, or tradenames, and has not filed an application for
registration for any of the foregoing, with the Trademark Office, other than
what is described in Schedule A;

              (f) Debtor has not registered any patent and has not filed an
application for registration in connection with any potential patent with the
Patent Office, other than what is described in Schedule B;

              (g) Debtor has no material licenses used in the ordinary course
and scope of Debtor's business that are not listed on Schedule C;

              (h) Debtor has taken, continues to take and promises to take in
the future the action described in Section 4(g), above (the "Trade Secret
Plan"). Debtor hereby promises to continue the Trade Secret Plan until Debtor
has satisfied all of the Obligations; and

              (i) The exact corporate name of the Debtor as it appears in its
certificate of incorporation is as set forth on Schedule D. The Debtor has had
any other name other than as set forth on Schedule D since its organization. The
Debtor has not changed its identity or corporation structure in any way within
the past five years except as set forth on Schedule D. The jurisdiction of
formation and chief executive office of the Debtor is located on Schedule D:

              6.  Default.

              (a) Events of Default. An occurrence of an "Event of Default"
under the Notes will constitute an Event of Default hereunder.

              (b) Effect of Default. If any Event of Default has occurred and is
continuing, the "Consequences of Event of Default" as set forth in the Notes
shall be deemed incorporated herein by this reference and shall apply to such an
Event of Default and, in addition to any other rights Secured Party has under
this Agreement, the UCC, or applicable law, subject to the terms of the
Intercreditor Agreement, Secured Party shall have the right to place a receiver
in exclusive control of Debtor's business in order to assist with Secured
Party's rights under this Agreement. For the purpose of enabling Secured Party
to exercise its rights and remedies in the Event of Default occurs, Debtor
hereby grants to Secured Party an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Debtor) to use,
assign, license or sublicense any of the Collateral, whether now owned or later
acquired by Debtor, wherever located, including in such license complete access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

              7.  Power of Attorney.  Subject to the Authenticated Notice
provision in the UCC, Debtor grants to Secured Party an irrevocable power of
attorney coupled with an interest authorizing and permitting Secured Party after
an Event of Default (acting through any of its employees, attorneys or agents),
and at Debtor's sole expense, in the place and stead of Debtor, and in the name
of Debtor, Secured Party or otherwise, from time to time in Secured Party's
discretion to take any action and to execute any document or instrument that
Secured Party may deem necessary or advisable to accomplish the purpose of this
Agreement or protect Secured Party's rights and/or any of the Collateral.

              8.  Waiver.   No failure to exercise and no delay in exercising
any right, power, or remedy by either hereunder shall impair any right, power,
or remedy which such party may have, nor shall any such delay be construed to be
a waiver of any of such rights, powers, or remedies, or any acquiescence in any
breach or default hereunder; nor shall any waiver by either party of any breach
or default by the other party hereunder be deemed a waiver of any default or
breach subsequently occurring. All rights and remedies granted to either party
hereunder shall remain in full force and effect notwithstanding any single or
partial exercise of, or any discontinuance of action begun to enforce, any such
right or remedy by such party. The rights and remedies specified herein are
cumulative and not exclusive of each other or of any rights or remedies that
either party would otherwise have. Any waiver, permit, consent or approval by
either party of any breach or default hereunder by the other party must be in
writing and shall be effective only to the extent set forth in such writing and
only as to that specific instance.

              9.  Amendment.   Neither this Agreement nor any provisions hereof
may be changed, waived, discharged or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), except by an instrument in writing signed by all parties to this
Agreement. Any waiver or consent so given shall be effective only in the
specific instance and for the specific purpose for which given.

              10.  Survival.   All representations, warranties and agreements
herein contained shall be effective so long as any portion of the Obligations
remains outstanding.

              11.  Enforcement.   This Agreement and all agreements relating to
the subject matter hereof is the product of negotiation and preparation by and
among each party and its respective attorneys, and shall be construed
accordingly.

              12.  Severability.   In the event any one or more of the
provisions contained in this Agreement is held to be invalid, illegal or
unenforceable in any respect, then such provision shall be ineffective only to
the extent of such prohibition or invalidity, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

              13.  Attorneys' Fees.  Debtor agrees to reimburse Secured Party on
demand for:

              (i)   the actual amount of all costs and expenses reasonably
incurred after the date hereof, including reasonable attorneys' fees, which
Secured Party has incurred or may incur in:

              (A)   amending, modifying or administering this Agreement and any
documents prepared in connection herewith;

              (B)   any way arising out of this Agreement;

              (C)   protecting, preserving or enforcing any lien, security
interest or other right granted by Debtor to Secured Party or arising under
applicable law;

              (D)   the actual costs, including photocopying (which, if
performed by Secured Party's employees, shall be at the rate of $.10/page),
travel, and attorneys' fees and expenses incurred in complying with any subpoena
or other legal process attendant to any litigation in which Debtor is a party;
and

              (E)   The actual amount of all costs and expenses reasonably
incurred, including reasonable attorneys' fees, which Secured Party may incur in
enforcing this Agreement and any documents prepared in connection herewith, or
in connection with any federal or state insolvency proceeding commenced by or
against Debtor, including those (1) arising out the automatic stay, (2) seeking
dismissal or conversion of the bankruptcy proceeding or (3) opposing
confirmation of Debtor's plan thereunder.

              (b)   If any action is brought by either party related to or in
connection with this Agreement, the prevailing party shall be entitled to
reimbursement of its costs and expenses reasonably incurred, including
reasonable attorneys' fees, by the non-prevailing party.

              14.  Entire Agreement.   Except for the Dolphin Agreements, this
Agreement supersedes all other agreements and understandings between the parties
hereto, verbal or written, express or implied, relating to the granting to
Dolphin of a security interest in the Collateral. No promises of any kind have
been made by Secured Party or any third party to induce Debtor to execute this
Agreement. No course of dealing, course of performance or trade usage, and no
parole evidence of any nature, shall be used to supplement or modify any terms
of this Agreement.

              15.  Choice of Law. This Agreement and all transactions
contemplated hereunder and/or evidenced hereby shall be governed by, construed
under, and enforced in accordance with the internal laws of the Chosen State.

              16.  Venue; Jurisdiction. The parties agree that any suit, action
or proceeding arising out of the subject matter hereof, or the interpretation,
performance or breach of this Agreement, shall, if Secured Party so elects, be
instituted in any court sitting in the Chosen State (the "Acceptable Forums").
Each party agrees that the Acceptable Forums are convenient to it, and each
party irrevocably submits to the jurisdiction of the Acceptable Forums,
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement, and waives any and all objections to jurisdiction or venue
that it may have under the laws of the Chosen State or otherwise in those courts
in any such suit, action or proceeding.

              17.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Delivery of an executed counterpart of
the signature page to this Agreement by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
facsimile to any other party shall thereafter also promptly deliver a manually
executed counterpart of this Agreement to such other party, provided that the
failure to deliver such manually executed counterpart shall not affect the
validity, enforceability, or binding effect of this Agreement.

              18.  Notice.

              (a)  All notices required to be given to any party shall be deemed
given upon the first to occur of (i) deposit thereof in a receptacle under the
control of the United States Postal Service, (ii) transmittal by electronic
means to a receiver under the control of such party; or (iii) actual receipt by
such party or an employee or agent of such party.

              (b)  For the purposes hereof, notices hereunder shall be sent to
the following addresses, or to such other addresses as each such party may in
writing hereafter indicate:

              19.  Additional Debtors. The initial Debtors hereunder shall be
Parent, VitalStream Subsidiary and Broadcasting. From time to time subsequent to
the date hereof, additional subsidiaries of Parent, VitalStream Subsidiary or
Broadcasting shall become parties hereto within five (5) business days after
becoming a Subsidiary of Parent, VitalStream Subsidiary or Broadcasting, as
additional Debtors (each an "Additional Debtor"), by executing a counterpart, a
form of which is attached as Exhibit A, of this Amended and Restated Security
Agreement. Upon delivery of any such counterpart to the Secured Party, each such
Additional Debtor shall be a Guarantor and shall be as fully a party hereto as
if such Additional Debtor were an original signatory hereof. This Amended and
Restated Security Agreement shall be fully effective as to any Debtor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Debtor hereunder.

              20.  JURY TRIAL WAIVER .   IN RECOGNITION OF THE HIGHER COSTS AND
DELAY WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
HEREUNDER, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

              21.  Termination of Prior Agreement; Termination Date. This
Agreement supersedes and terminates the Security Agreement dated June 30, 2003
(the "Prior Agreement") among the parties hereto and, upon the execution of this
Agreement by all parties hereto, the Prior Agreement shall immediately and
automatically terminate. This Agreement shall terminate upon the earlier to
occur of (a) the date that none of the Notes or any obligations thereunder
remain outstanding, and (b) the date that the Lien (as defined in the Notes)
created pursuant to the Bank Agreements terminates.

[SIGNATURES ON NEXT PAGE]

 

 

 

 

 

 

 



--------------------------------------------------------------------------------







              IN WITNESS WHEREOF, the Parties have executed this agreement on
the day and year first above written.

 

DEBTOR:

       

VITALSTREAM HOLDINGS, INC. and its wholly owned subsidiaries VITALSTREAM, INC.
and VITALSTREAM BROADCASTING CORPORATION

     

VITALSTREAM HOLDINGS, INC.

   

By:

/s/ Kevin D. Herzog

--------------------------------------------------------------------------------

 

Name:

Kevin D. Herzog

 

Title:

Chief Financial Officer

             

VITALSTREAM, INC.

   

By:

/s/ Kevin D. Herzog

--------------------------------------------------------------------------------

 

Name:

Kevin D. Herzog

 

Title:

Chief Financial Officer

             

VITALSTREAM BROADCASTING

CORPORATION    

By:

/s/ Kevin D. Herzog

--------------------------------------------------------------------------------

 

Name:

Kevin D. Herzog

 

Title:

Chief Financial Officer

             

SECURED PARTY:

     

DOLPHIN COMMUNICATION PARTNERS, L.P.

       

By:

Dolphin Communications, L.L.C.,

 

Its General Partner

     

By:

/s/ Richard J. Brekka

--------------------------------------------------------------------------------

 

Name:

Richard J. Brekka

 

Title:

President

 

 

 



--------------------------------------------------------------------------------





 

 

SCHEDULE A

Trademarks

Name

Registration No.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Debtor

2643791

MediaConsole

2650274

NetCluster

76229240

 

 

 



--------------------------------------------------------------------------------





 

 

SCHEDULE B

Patents

None

 

 

 



--------------------------------------------------------------------------------





 

 



SCHEDULE C

Intercreditor Agreement

 

 

 



--------------------------------------------------------------------------------





 

 

SCHEDULE D

   

1.

VITALSTREAM HOLDINGS, INC., a Nevada corporation,

   

2.

VITALSTREAM, INC., a Delaware corporation and

   

3.

VITALSTREAM BROADCASTING CORPORATION, a Nevada corporation

     

The jurisdiction of formation and chief executive office of each of the above
Debtors is One Jenner, Suite 100, Irvine, California 92618

 

 

 



--------------------------------------------------------------------------------





 

 

EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL DEBTORS]

               This COUNTERPART (this "Counterpart"), dated _______, 20__, is
delivered pursuant to Section 19 of the Amended and Restated Security Agreement
referred to below. The undersigned hereby agrees that this Counterpart may be
attached to the Amended and Restated Security Agreement, dated as of September
30, 2003 (as it may be from time to time amended, modified or supplemented, the
"Security Agreement"; capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed therein), among the Debtors named therein and
the Secured Party. The undersigned, by executing and delivering this
Counterpart, hereby becomes an Additional Debtor under the Security Agreement in
accordance with Section 19 thereof and agrees to be bound by all of the terms
thereof.

               IN WITNESS WHEREOF,

the undersigned has caused this Counterpart to be duly executed and delivered by
its officer thereunto duly authorized as of ______________, 20__.





 

 

 

[NAME OF ADDITIONAL DEBTOR]

       

By:

--------------------------------------------------------------------------------







       

Name:

--------------------------------------------------------------------------------







       

Title:

--------------------------------------------------------------------------------







       

Address:

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

           



 

 

 

 



--------------------------------------------------------------------------------

